Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10599299 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
This is in response to the supplemental amendments submitted on 11/08/2021. The supplemental amendments have been considered and accepted.
Claims 1-5, 7-14, 18-20, 22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 7, and 14 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “a request to generate a preview object at an instance of the full-functionality version of the application implemented at the service provider by applying the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application to the creation generated using the limited-functionality version of the application, the request including the creation;
receiving, from the service provider, the preview object; and 
causing display of the preview object along with a user interface element selectable to communicate the creation from the computing device to the full-functionality version of the application implemented at an additional computing device where the user may access the creation and perform the functionality, the user interface element being further selectable to initiate a purchase of the full-functionality version of the application responsive to determining that the user does not own the full-functionality version of the application” in the specific combinations as recited in claim 1.
As to claim 7:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “a request to generate a preview object at an instance of the full-functionality version of the application implemented at the service provider by applying the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application to the creation generated using the limited-functionality version of the application, the request including the creation;
receiving, from the service provider, the preview object; and
causing display of the preview object along with a user interface element selectable to communicate the creation to the full-functionality version of the application implemented at an additional computing device where the user may access the creation and perform the functionality, the user interface element being further selectable to initiate a purchase of the full-functionality version of the application responsive to determining that the user does not own the full-functionality version of the application” in the specific combinations as recited in claim 7.
As to claim 14:
receiving, from a limited-functionality version of an application implemented at a computing device, a request to generate a preview object at an instance of a full-functionality version of the application implemented at a service provider by applying a functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application to a creation generated using the limited-functionality version of the application, the request including the creation and generated in response to detecting, by the limited-functionality version of the application, user input indicating an intent of a user of the limited-functionality version of the application to perform the functionality supported by the full-functionality version of the application but not supported by the limited-functionality version of the application;
generating, by the instance of the full-functionality version of the application implemented at the service provider, the preview object by applying the functionality to the creation; and
communicating, to the limited-functionality version of the application for display at the computing device, a response that includes the preview object and a user interface element selectable to communicate the creation from the computing device to the full-functionality version of the application implemented at an additional computing device where the user may access the creation and perform the functionality, the user interface element being further selectable to initiate a purchase of the full-functionality version of the application responsive to determining that the user does not own the full-functionality version of the application” in the specific combinations as recited in claim 14.
Claims 2-5, 8-13, 18-20, 22, and 24-26 depend on one of independent claims 1, 7, and 14, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ROBERTO BORJA/Primary Examiner, Art Unit 2173